                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DEANGELO D. LOBLEY,

                         Plaintiff,
      v.                                           Case No. 18-cv-812-pp

TOUKAO YANG, LT. DANIEL CUSHING,
and MICHAEL COLE,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING IN PART DEFENDANTS’ MOTION FOR SUMMARY
   JUDGMENT ON PLAINTIFF’S RETALIATION CLAIMS ON EXHAUSTION
                          GROUNDS (DKT. NO. 47)
______________________________________________________________________________

      Deangelo D. Lobley, who is incarcerated at the Green Bay Correctional

Institution, filed this case alleging that the defendants violated his rights under

federal law. Dkt. No. 1. Magistrate Judge Nancy Joseph screened the amended

complaint and allowed the plaintiff to proceed on the following claims: (1) an

excessive force claim against defendant Toukao Yang; (2) a retaliation claim

against Yang based on allegations that Yang falsely accused the plaintiff of

stealing chips in retaliation for the plaintiff’s complaint to defendant Daniel

Cushing about Yang’s alleged assault on the plaintiff; (3) a retaliation claim

against Yang based on allegations that Yang engaged in a campaign of

harassment against the plaintiff in retaliation for the plaintiff’s complaints to

Lt. Cushing and for filing this case; (4) a retaliation claim against Cushing for

the allegedly falsified theft charge and placement in temporary lock-up; and (5)

a retaliation claim against defendant Michael Cole for not giving the plaintiff


                                         1

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 1 of 17 Document 69
his job or single cell back when he was released from segregation. Dkt. No. 27

at 3-4.

      On November 8, 2019, the defendants filed a motion for summary

judgment on exhaustion grounds as to the plaintiff’s retaliation claims. Dkt.

No. 47. The defendants’ motion is fully briefed1 and the court will grant the

motion in part.

I.    Facts

      The court includes only material, properly supported facts in this

section. See Fed. R. Civ. P. 56(c).

      On April 28, 2017, the plaintiff reached into the officer’s secure

workstation at Green Bay Correctional Institution, and defendant Officer Yang

slapped his arm. Dkt. No. 63 at ¶3. The plaintiff maintains that he reached into

the officer’s secure workstation to place a pass in the wire basket that sits at

the front of the station and that Officer Yang used excessive force when he

struck the plaintiff’s arm.2 Id. at ¶4. Officer Yang maintains that the plaintiff

reached farther into the workstation than necessary to place a pass in the


1 The defendants’ brief in support of their summary judgment motion
references proposed findings of fact, but they did not file any proposed findings
of fact in support of their summary judgment motion. Judge Joseph directed
the defendants to file their proposed findings of fact and gave the plaintiff the
opportunity to file a supplemental response. Dkt. No. 62. The defendants filed
the proposed findings of fact, dkt. no. 63, the plaintiff filed a supplemental
response, dkt. no. 66, the defendants filed a supplemental reply, dkt. no. 67,
and the plaintiff filed a response to the plaintiff’s proposed findings of fact, dkt.
no. 68.

2In the amended complaint, the plaintiff alleges that Yang “slammed Plaintiff’s
arm forcefully causing his arm to hit the officer’s cage, leaving a large vicious
bruise[.]” Dkt. No. 28 at 3.
                                          2

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 2 of 17 Document 69
basket, that he felt concerned the plaintiff was reaching for items in the station

and that he made appropriate contact with the plaintiff’s arm. Id. at ¶5. After

the incident, the plaintiff was placed in temporary lock up in the restrictive

housing unit. Id. at ¶6.

      The plaintiff submitted three inmate complaints arguably relevant to his

claims. Dkt. No. 63 at ¶9. First, on April 28, 2017, the plaintiff submitted

Inmate Complaint No. GBCI-2017-11396, in which he alleged:

             Me, an Inmate (Michael Moffett) was coming back from a pass,
      an upon giving my pass back to C.O. Yang I reach my arm in to drop
      it, C.O. Yang then smack my arm (real hard) say don’t put yo arm
      throu here.

           I ask to talk with a whiteshirt and one was call, I then told
      him what happen and I was told to go back to the cell, an that the
      camera will be look at.

           5 minutes later a C.O. came to take pi[ctures] of my arm, then
      2 minutes later my door open for me to go to the rutundra, I was
      handcuff to seg.

            I am writing this ICE because I was assaulted (smack hard on
      the arm) by a C.O. (Yang) an brought to seg because Yang said I tried
      to steal his bag of chips. Inmate Michael Moffett was right there
      when all this went down.

Id. at ¶¶10-11. The institution complaint examiner recommended dismissal,

because Lieutenant Daniel Cushing already was addressing the issue and there

was “no need to conduct a parallel investigation.” Id. at ¶13. The reviewing

authority dismissed the plaintiff’s inmate complaint. Id. at ¶14. The plaintiff

filed an appeal and the corrections complaint examiner recommended

dismissal Id. The Office of the Secretary dismissed the plaintiff’s appeal on

June 1, 2017. Id.


                                        3

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 3 of 17 Document 69
      Second, on May 20, 2018, the plaintiff submitted Inmate Complaint No.

GBCI-2018-11258, in which he alleged:

             On the above date and time, I was moved to the South Cell
      House for school instead of allowed to remain in the north and
      attend to school, due to having a SPN and a current law suit pending
      in the Federal Eastern District Court from whereas, when I was
      previously housed in the south, Officer Yang battered complainant
      thus, when complainant is around C/O Yang he automatically has
      a fear and phobia that he and other staff will attempt to do bodily
      harm against me or that he will do something that will place me in
      the hole. The last time complainant was house in the south cell
      house, Yang told me to pack my shit, and move to the top bunk. I
      was then asked if I was going to follow orders. I responded to him to
      not talk to me in that manner as I am not your child, and closed my
      door. I was then met by a white shirt who directed me to the rotunda
      and placed me in the segregation unit for not getting on the top
      bunk. It should be noted at this time no one was housed in the cell
      with complainant at the time of this occurrence, but that it was done
      in harassment and in retaliation for complaining to his supervisors
      of his assaulting me.

            Further, he has called me fags and other names asking other
      inmates why they want to be housed with a gump/fag (prison lingo)
      which has created a problem where inmates do not want to be celled
      with me because of such statements. I have repeatedly let it be
      known that each time I am house in the south, I end up in
      segregation due to Yang or other co-workers on his behalf.

Dkt. No. 63 at ¶¶15-16. The day after the plaintiff submitted the inmate

complaint, the institution complaint examiner recommended dismissal, noting

that the plaintiff’s “SPN was investigated and disapproved,” that an “inmate’s

housing is an administrative decision” that requires consideration of “several

elements,” that the plaintiff’s cell met all requirements and that no “violations

[had] occurred.” Id. at ¶17. That same day (May 21, 2018), the reviewing

authority dismissed the plaintiff’s complaint. Id. at ¶18. The plaintiff received a




                                         4

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 4 of 17 Document 69
copy of the decision, which notified him that he could appeal to the corrections

complaint examiner within fourteen days. Id. The plaintiff did not appeal. Id.

      On June 20, 2018, the plaintiff submitted Inmate Complaint No. GBCI-

2018-13516, in which he alleged:

      I have a lawsuit pending on Seg Yang on a lot of attempts Seg Yang
      telling inmates I’m gay and that every time I get a celle he’ll tell them
      I’m gay. On 5.32.18 I wrote a ICE complaining about my safety
      [unintelligible] days later an inmate jump on me and said Yang told
      him I was putting his name in some gay shit, I was sent to seg an
      let out the same day. I’m in seg now and I’m not getting any of my
      phone calls and he calls me gay when he works.

Dkt. No. 63 at ¶¶20-21. Due to the nature of the plaintiff’s allegations, the

institution complaint examiner provided the plaintiff with a copy of Wis. Admin.

Code §DOC 303.32 (Lying About an Employee) and a copy of DAI 310.00.01

(Inmate Complaints Regarding Staff Misconduct). Id. at ¶22. The institution

complaint examiner notified the plaintiff that no further information would be

given to him because “the investigative process is regulated by state law (which

protects the privacy and due process rights of staff).” Id. The plaintiff indicated

via his signature that he “chose to pursue the complaint and waive

confidentiality under DOC. 310.16(5),” and he “provided a detailed written

description of the events”:

      [A]round the week of 6/17/18 – 6/20 Serg Yang was doing training
      for the rookie C/Os at the [RHSU], note that Yang does not work
      here ([RHSU]) doing a round on the 300 wing Serg Yang stop at
      another inmate door an started talkin to him, [stating] “Oh your
      [neighbor] Gay” I then said I’m ICE that, his last word was “you are”

Id. at ¶23. The institution complaint examiner verbally instructed the plaintiff

to appeal any dismissal of his complaint so he had reassurance that his


                                         5

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 5 of 17 Document 69
complaint was investigated under DAI 310.00.01 and so he would exhaust his

administrative remedies. Id.

      On July 2, 2018 the institution complaint examiner recommended that

the plaintiff’s complaint “be dismissed, with the modification that it be further

processed pursuant to the applicable personnel rules and agreements

pursuant to DAI Policy 310.00.01.” Dkt. No. 63 at ¶25. The institution

complaint examiner indicated that “no further action [would] be taken by this

office.” Id. The reviewing authority dismissed the plaintiff’s complaint on July

2, 2018. Id. at ¶26. The plaintiff received written notice of the dismissal, which

instructed him that he could appeal an adverse decision: “A complainant

dissatisfied with a decision may, within 14 days after the date of the decision,

appeal that decision by filing a written request with the Corrections Complaint

Examiner on form DOC-405 (DOC 310.12, Wis. Adm. Code).” Id. The plaintiff

did not appeal. Id.

II.   Analysis

      A.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A


                                        6

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 6 of 17 Document 69
dispute over “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be, or is, genuinely disputed must

support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.     Exhaustion of Administrative Remedies Law

      The Prison Litigation Reform Act (PLRA) provides that an inmate cannot

assert a cause of action under federal law “until such administrative remedies

as are available are exhausted.” 42 U.S.C. §1997e(a); see also Woodford v. Ngo,

548 U.S. 81, 93 (2006) (holding that the PLRA requires proper exhaustion of

administrative remedies). Exhaustion requires that an inmate comply with the

rules applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). This requirement “applies to

all inmate suits about prison life, whether they involve general circumstances

or particular episodes, and whether they allege excessive force or some other


                                          7

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 7 of 17 Document 69
wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The objective of §1997e(a)

is to permit the institution’s “administrative process to run its course before

litigation begins.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (quoting

Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005)); see also Kaba v.

Stepp, 458 F.3d 678, 684 (7th Cir. 2006). The exhaustion requirement is

interpreted strictly and a “prisoner must comply with the specific procedures

and deadlines established by the prison’s policy.” Pyles v. Nwaobasi, 829 F.3d

860, 864 (7th Cir. 2016) (quoting King v. McCarty, 781 F.3d 889, 893 (7th Cir.

2015)). But “[r]emedies that are genuinely unavailable or nonexistent need not

be exhausted.” Id. Because exhaustion is an affirmative defense, the

defendants bear the burden of proving that the plaintiff failed to exhaust. Pavey

v. Conley, 544 F.3d 739, 740-41 (7th Cir. 2008) (citing Jones v. Bock, 549 U.S.

199, 216 (2007)).

        Wisconsin has implemented the Inmate Complaint Review System

(ICRS)3 under which inmate grievances concerning prison conditions or the

actions of prison officials are “expeditiously raised, investigated and decided.”

Wis. Admin. Code §DOC 310.01(1).4 Under the ICRS, an inmate must file a

complaint within fourteen days after the occurrence giving rise to the




3 On April 1, 2018, the Wisconsin Department of Corrections repealed and
replaced Wis. Admin. Code ch. DOC 310. The inmate complaint the plaintiff
filed in 2017 (GBCI-2017-11396) falls under the prior version of the ICRS (cited
in footnotes), while the current version of the ICRS governs the inmate
complaints he filed in 2018 (cited in text).

4   Wis. Admin. Code §DOC 310.01 (2002).
                                         8

        Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 8 of 17 Document 69
complaint, unless good cause exists to excuse a delay. Wis. Admin. Code §DOC

310.07(2).5

        Once an inmate files a complaint, the institution complaint examiner

must review and acknowledge the complaint. Wis. Admin. Code §DOC

310.10(4).6 Upon acceptance, the institution complaint examiner should either

reject the complaint for one of the listed reasons or send a recommendation to

the appropriate reviewing authority. Wis. Admin. Code §§DOC 310.10(10), (6).7

        If the institution complaint examiner rejects the complaint, the inmate

“may appeal” “within 10 days” to the “appropriate reviewing authority.” Wis.

Admin. Code §DOC 310.10(10).8 The reviewing authority must make a decision

to affirm or dismiss the complaint in whole or in part or return the complaint

to the institution complaint examiner. Wis. Admin. Code §§DOC 310.11(1), (2).9

        If the reviewing authority dismisses the complaint, the inmate “may

appeal” to the corrections complaint examiner within a certain timeframe. Wis.




5   Wis. Admin. Code §DOC 310.09(6) (2002).

6   Wis. Admin. Code §DOC 310.11(2) (2002).

7   Wis. Admin. Code §§DOC 310.11(4), (5) (2002).

8   Wis. Admin. Code §DOC 310.11(6) (2002).

9   Wis. Admin. Code §§DOC 310.11(6), 310.12 (2002).



                                         9

        Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 9 of 17 Document 69
Admin. Code §DOC 310.12(1).10 The corrections complaint examiner must

recommend a decision to the office of the secretary. Wis. Admin. Code §DOC

310.12(9).11

        The secretary then must “make a decision” following receipt of the

corrections complaint examiner’s recommendation. Wis. Admin. Code §DOC

310.13(1).12 The secretary must accept or reject the corrections complaint

examiner’s recommendation, in whole or in part, or return the appeal to the

corrections complaint examiner for further investigation. Wis. Admin. Code

§DOC 310.13(2).13

        C.     Discussion

         The defendants contend that the plaintiff failed to exhaust

administrative remedies for his retaliation claims. Dkt. No. 48 at 15. In

response to the defendants’ motion, the plaintiff agrees that his retaliation

claims against Cushing and Cole should be dismissed on exhaustion grounds.

Dkt. No. 58 at 10, 11. The court will grant the defendants’ motion for summary

judgment as to the plaintiff’s claims against Cushing and Cole. On the other

hand, the plaintiff contends that he has exhausted his administrative remedies

as to his two retaliation claims against Yang.




10   Wis. Admin. Code §DOC 310.13(1) (2002).

11   Wis. Admin. Code §DOC 310.13(6) (2002).

12   Wis. Admin. Code §DOC 310.14(1) (2002).

13   Wis. Admin. Code §DOC 310.14(2) (2002).
                                         10

        Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 10 of 17 Document 69
             1.    First Retaliation Claim Against Yang

      The defendants argue that the plaintiff failed to exhaust his claim that

Officer Yang falsely alleged that the plaintiff stole chips in retaliation for the

plaintiff complaining to Cushing about Yang’s alleged assault on the plaintiff.

Dkt. No. 48 at 15. According to the defendants, the plaintiff’s Inmate Complaint

No. GBCI-2017-11396, in which he alleged, “I am writing this ICE because I

was assaulted (smack hard on that arm) by a C.O. (Yang) and brought to Seg

because Yang said I tried to steal his bag of chips,” did not exhaust the

retaliation claim because it did not identify the protected conduct that

provoked the retaliation. Id.

      The plaintiff contends that his Inmate Complaint No. GBCI-2017-11396

exhausted this claim “in scope” because it alerted prison officials to the nature

of the wrong for which he sought redress. Dkt. No. 58 at 9. In his supplemental

response, the plaintiff reiterates that his inmate complaint objected intelligibly

to a shortcoming and that it alerted prison officials to his retaliation claim. Dkt.

No. 66 at 3-4. He also states that prison officials could have rejected the inmate

complaint because it contains two issues—his excessive force and retaliation

allegations—but argues that because they did not reject it, the plaintiff may

now proceed with both claims. Id.

      For exhaustion purposes, the PLRA requires prisoners to provide a

prison with “notice of, and an opportunity to correct, a problem.” Price v.

Friedrich, 816 F. App'x 8, 10 (7th Cir. 2020) (quoting Schillinger v. Kiley, 954

F.3d 990, 995-96 (7th Cir. 2020)); see also Turley v. Rednour, 729 F.3d 645,


                                         11

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 11 of 17 Document 69
650 (7th Cir. 2013)); Jones v. Bock, 549 U.S. 199, 219 (2007). The plaintiff’s

inmate complaint does not identify the alleged protected conduct, i.e., that

Yang allegedly retaliated against the plaintiff because he complained to

Cushing. The inmate complaint also does not allege that Yang falsely accused

the plaintiff of stealing chips because he complained to Cushing. The plaintiff’s

failure to include this information deprived prison officials of the opportunity to

address the situation; the plaintiff did not “clearly identif[y]” the issue, as

required by Wis. Admin Code §DOC 310.07(5).14 See Schillinger, 954 F.3d at

995; Price v. Friedrich, 816 F. App’x at 10 (prisoner’s retaliation claim not

exhausted because grievances did not alert prison officials to prisoner’s belief

that legal materials were destroyed in retaliation for grievances prisoner filed).

The plaintiff has not exhausted this claim.

              2.    Second Retaliation Claim Against Yang

        The defendants assert that the plaintiff failed to exhaust his claim that

Officer Yang engaged in a campaign of harassment against him in retaliation

for the plaintiff complaining to Lieutenant Cushing and filing an inmate

complaint and a lawsuit. Dkt. No. 48 at 18. The defendants first argue that the

plaintiff failed to exhaust his campaign of harassment claim because he did not

appeal the dismissal of Inmate Complaint No. GBCI-2018-11258 related to that

claim. Id. The defendants also contend that the plaintiff’s Inmate Complaint

No. GBCI-2018-13516 is not related to the plaintiff’s campaign-of-harassment

claim and therefore does not exhaust it. Id. at 19.


14   Wis. Admin. Code §DOC 310.09(3)(e) (2017).
                                         12

        Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 12 of 17 Document 69
        It is undisputed that the plaintiff did not file an appeal of the dismissal of

his Inmate Complaint No. GBCI-2018-11258. That inmate complaint does not

exhaust the plaintiff’s second retaliation claim against Yang. The plaintiff

maintains, however, that he exhausted his campaign-of-harassment claim

against Yang with Inmate Complaint No. GBCI-2018-13516. Dkt. No. 58 at 10.

        The plaintiff’s second retaliation claim is based on allegations that after

the plaintiff filed this case, he was moved to the South Cell Hall and Yang

began harassing him. Dkt. No. 28 at 5-6. Yang allegedly ordered the plaintiff to

the top bunk for no reason, placed him in TLU and called the plaintiff

“homophobic names (fags, punk, gump) which has created safety problems for

him[.]” Id. While the plaintiff’s unexhausted inmate complaint (GBCI-2018-

11258) includes the allegations that Yang ordered the plaintiff to the top bunk,

placed him in TLU and called him homophobic names, Inmate Complaint No.

GBCI-2018-13516 also includes allegations that Yang retaliated against the

plaintiff by calling him “gay” and by telling other inmates he was gay, which

became a safety issue for the plaintiff. That complaint put the prison officials

on notice of the plaintiff’s claim that Yang was retaliating against him for

complaining about Yang’s alleged assault. See Schillinger, 954 F.3d at 995-96.

The court rejects the defendants’ argument that Inmate Complaint No. GBCI-

2018-13516 does not relate to the plaintiff’s second retaliation claim against

Yang.

        The defendants contend that, even if GBCI-2018-13516 is related to the

plaintiff’s campaign-of-harassment claim, the claim still is not exhausted


                                          13

        Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 13 of 17 Document 69
because the plaintiff did not appeal the dismissal of the complaint. Dkt. No. 48

at 19. The plaintiff responds that the dismissal of Inmate Complaint No. GBCI-

2018-13516 with the modification that it be further processed under the

applicable personnel rules gave him the resolution he sought at the time and,

therefore, that he exhausted the claim. Dkt. No. 58 at 10. In his supplemental

reply, the plaintiff acknowledges that when GBCI-2018-13516 was dismissed,

he was informed of the DOC policy that requires inmates dissatisfied with a

decision to file an appeal within fourteen days. Dkt. No. 66 at 5. The plaintiff

says that a security supervisor contacted him after the dismissal, the matter

was revisited and an investigation was conducted to resolve the matter. Id. The

plaintiff states that the grievance policy does not require him to appeal a

favorable decision and that succeeding through informal channels met the

exhaustion requirement. Id.

      Again, there is no dispute that the plaintiff did not file an appeal of the

dismissal of Inmate Complaint No. GBCI-2018-13516. The court cannot

conclude, however, that the plaintiff was required to appeal the dismissal to the

corrections complaint examiner. The ICE (institution complaint examiner)

Report on GBCI-2018-13516 provides the following Summary of Facts:

      Inmate Lobley complains that Sgt. Yang tells other inmates that
      Lobley is gay. He states that he was jumped in the cell hall because
      Sgt. Yang told the inmate that Lobley was putting his name into
      some gay stuff.

      Inmate Lobley was provided with an explanation of DAI Policy
      310.00.01. In addition to that, the provision of DOC 303.32, Wis.
      Adm. Code, were also provided. He was also informed that, because
      the investigative process is regulated by state law (which protects
      the privacy and due process rights of staff) no further information
                                        14

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 14 of 17 Document 69
      would be given to him. Inmate Lobley chose to pursue the complaint
      and provided a detailed written description of the events he claimed
      happened. Based on that statement and the sensitive nature of this
      incident, it is recommended this complaint be dismissed, with the
      modification that it be further processed pursuant to the applicable
      personnel rules and agreements pursuant to DAI Policy 310.00.01.
      Consequently, no further action will be taken by this office.

Dkt. No. 49-5 at 2. The reviewing authority, Warden Eckstein, dismissed the

plaintiff’s inmate complaint on July 2, 2018. Id. at 4. Based on DAI Policy

310.00.01, if the Warden/designee determines an investigation of alleged staff

misconduct is warranted, the following shall occur:

      1. The ICE shall enter a recommendation to the Warden/designee
         for the complaint to be dismissed and further processed
         pursuant to the applicable personnel rules, citing either DAI
         Policy 310.00.01 or Executive Directive 72.
      2. The Warden/designee enters a decision on the complaint
         removing it from the ICRS and thus waiving the inmate’s
         confidentiality   rights   in    accordance      with   Wisconsin
         Administrative Code s. DOC 310.16(4).
      3. The inmate shall be notified of the Warden/designee’s decision
         consistent with Wisconsin Administrative Code s. DOC
         310.11(1).
      4. The complaint shall be removed from the ICRS pending an
         investigation to be conducted by a supervisor.
      5. The investigation process is regulated by state law which protects
         the privacy and due process rights of staff and no further
         information shall be given the complainant.

Dkt. No. 49-4 at 2.

      The plaintiff says that he did not file an appeal because he was satisfied

with the result of his inmate complaint. Based on the plaintiff’s inmate

complaint, a confidential investigation was conducted and the ICE Report

advised that he would not be provided with any information about the

investigation. The plaintiff was provided with a copy of DAI 310.00.01 which

states that a complaint subject to an internal investigation is “removed from
                                       15

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 15 of 17 Document 69
the ICRS pending an investigation to be conducted[.]” Dkt. No. 49-4 at 2. In the

defendants’ brief in support of their motion for summary judgment, they state

that the plaintiff’s inmate complaint was internally investigated after the

plaintiff received written notice of the dismissal of his inmate complaint. Dkt.

No. 48 at 7. It appears that while the plaintiff was instructed to appeal his

dismissed complaint to the corrections complaint examiner in order to exhaust

his administrative remedies, he also received information that his complaint

had been removed from the ICRS process pending an ongoing investigation.

Moreover, the plaintiff states that the later investigation to resolve the matter

gave him the resolution he was seeking. Dkt. No. 58 at 10.

      A prisoner is not required to exhaust administrative remedies when those

remedies are not “available” to him during the relevant exhaustion

period. Kaba, 458 F.3d at 684. Administrative remedies are unavailable when a

prison official does not respond to a properly filed grievance or uses affirmative

misconduct to prevent a prisoner from exhausting through “machination,

misrepresentation, or intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1860

(2016); see also Dole, 438 F.3d at 809 (citations omitted); Thomas v. Reese, 787

F.3d 845, 847 (7th Cir. 2016) (finding administrative remedies were unavailable

to inmate who was told numerous times by prison staff that he could not have

grievance form). When “prison officials mislead [a prisoner] into thinking that .

. . he has done all he needed to initiate the grievance process,” then the

administrative remedy is legally unavailable. Pavey v. Conley, 663 F.3d 899,

906 (7th Cir. 2011).


                                        16

      Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 16 of 17 Document 69
        The defendants have not demonstrated that ICRS administrative

remedies were available to the plaintiff after the institution complaint examiner

recommended dismissal of his complaint. Thus, the court will deny the

defendants’ motion for summary judgment as to the plaintiff’s campaign-of-

harassment retaliation claim against Yang.

III.    Conclusion

        The court GRANTS IN PART AND DENIES IN PART the defendants’

motion for summary judgment on plaintiff’s retaliation claims on exhaustion

grounds. Dkt. No. 47. The court GRANTS the motion as to the plaintiff’s

retaliation claims against Cushing and Cole, and his first retaliation claim

against Yang. The court DENIES the motion as to the plaintiff’s second

retaliation claim against Yang.

        The court DISMISSES defendants Cushing and Cole.

        The court ORDERS that the deadline for the completion of discovery on

the merits of the plaintiff’s remaining excessive force and retaliation claims is

EXTENDED to the end of the day on December 31, 2020 and the deadline for

filing dispositive motions is EXTENDED to the end of the day on January 29,

2021.

        Dated in Milwaukee, Wisconsin this 29th day of September, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        17

       Case 2:18-cv-00812-PP-NJ Filed 09/29/20 Page 17 of 17 Document 69
